Exhibit 10(z)



 

 

 

 

 

 

POLLUTION CONTROL FACILITIES LOAN AGREEMENT



Between



LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY



and



PPL ELECTRIC UTILITIES CORPORATION



Dated as of February 1, 2003


--------------------------------------------------------------------------------


TABLE OF CONTENTS

    Page       I. Background, Representations and Findings 1   1.1 Background. 1
  1.2 Company Representations. 1   1.3 Issuer Findings and Representations. 4
II. Refunding the Prior Bonds 4   2.1 Issuance of Bonds. 4   2.2 Investment of
Fund Moneys. 5 III. Loan and Repayment 5   3.1 Amount and Source of Loan. 5  
3.2 Repayment of Loan. 5   3.3 The Note. 6   3.4 Surrender of Senior Secured
Bonds by the Trustee 7   3.5 Acceleration of Payment to Redeem Bonds. 7   3.6 No
Defense or Set-Off. 7   3.7 Assignment of Issuer's Rights. 8 IV. Covenants of
the Company; Certain Limitations 8   4.1 Corporate Existence. 8   4.2 Payment of
Trustee's Compensation and Expenses. 8   4.3 Payment of Issuer's Expenses. 8  
4.4 Indemnity Against Claims. 8   4.5 Limitation of Liability of the Issuer. 9  
4.6 Nondiscrimination/Sexual Harassment Clause. 10   4.7 Default, etc. 10   4.8
Deficiencies in Revenues. 10   4.9 Rebate Fund. 10   4.10 Tax-Exempt Status. 11
V. Miscellaneous 11   5.1 Notices. 11   5.2 Assignment. 11   5.3 Illegal, Etc.
Provisions Disregarded. 12   5.4 Applicable Law. 12   5.5 Amendments. 12   5.6
Continuing Disclosure. 12   5.7 Term of Agreement. 12   5.8 Financing
Statements, etc. 12   5.9 Counterparts. 12       EXHIBIT A - Project Description
A-1 EXHIBIT B - Form of Company Note B-1 EXHIBIT C - Nondiscrimination Clause
C-1



POLLUTION CONTROL FACILITIES LOAN AGREEMENT dated as of February 1, 2003 (the
"Agreement") between the LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the
"Issuer") and PPL ELECTRIC UTILITIES CORPORATION (the "Company").

I.  Background, Representations and Findings

1.1.  Background.

(a)  The Issuer is a public instrumentality of the Commonwealth of Pennsylvania
(the "Commonwealth") and a body corporate and politic organized and existing
pursuant to the Economic Development Financing Law (the "Act"). Under the Act,
the Issuer is authorized, among other things, to make loans to any "project
applicant" or "project user" (each as defined in the Act) in order to pay or
provide for the financing or refinancing of costs of pollution control
facilities. The Company (formerly known as Pennsylvania Power & Light Company)
has heretofore requested the Issuer to undertake the financing of certain air or
water pollution control facilities or sewage or solid waste disposal facilities
(collectively, the "Project Facilities"), which are more fully described in
Exhibit A hereto and the Issuer issued $90,000,000 aggregate principal amount of
its Pollution Control Revenue Refunding Bonds, 1992 Series A (Pennsylvania Power
& Light Company Project) (the "Prior Bonds") for such purposes pursuant to a
Trust Indenture dated as of May 1, 1973, as previously supplemented and as
supplemented by a Sixth Supplemental Indenture dated as of November 1, 1992 (as
supplemented, the "Existing Indenture"), between the Authority and J.P. Morgan
Trust Company, National Association, as successor trustee (the "Prior Trustee").

(b)  The proceeds of the Prior Bonds were loaned to the Company pursuant to the
terms of a Pollution Control Financing Agreement dated as of May 1, 1973 (the
"Existing Agreement") between the Issuer and the Company.

(c)  The Company has sold the Sunbury Station and the related Project Facilities
to an unrelated third party and transferred its interest in the remaining
Project Facilities to indirect wholly owned subsidiaries of PPL Energy Supply,
LLC, a Delaware limited liability company and affiliate of the Company ("PPL
Energy Supply").

(d)  The Company has requested that the Issuer refund the Prior Bonds; in order
to pay a portion of the cost of refunding the Prior Bonds, the Issuer has agreed
to issue $90,000,000 aggregate principal amount of Lehigh County Industrial
Development Authority Pollution Control Revenue Refunding Bonds, Series 2003
(PPL Electric Utilities Corporation Project) (the "Bonds") on the terms and
conditions set forth in the subsequent sections of this Agreement.

1.2  Company Representations. The Company represents that:

(a)  It is a corporation duly organized and existing under the laws of the
Commonwealth of Pennsylvania, with full power and legal right to enter into this
Agreement and the Note and the Senior Secured Bonds (as defined below) and
perform its obligations hereunder and thereunder. The making and performance of
this Agreement, the Note and the Senior Secured Bonds on the part of the Company
have been duly authorized by all necessary action. This Agreement, the Note and
the Senior Secured Bonds have been duly executed and delivered by the Company
and constitute the valid and binding obligations of the Company enforceable in
accordance with their respective terms except as the enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors' rights generally, to general equitable principles (whether considered
in a proceeding in equity or at law) and to an implied covenant of good faith
and fair dealing.

(b)  The Project Facilities constitute pollution control facilities as defined
in the Act and are consistent with the purposes of the Act.

(c)  None of the proceeds of the Bonds will be used directly or indirectly to
acquire land or any interest therein or for the acquisition of any property or
interest therein unless the first use of such property was pursuant to such
acquisition.

(d)  (i) All of the proceeds of the Prior Bonds were used to refund $20,000,000
aggregate principal amount of Pollution Control Revenue Bonds, 1980 Series B
(Pennsylvania Power & Light Company Project) (the "1980B Bonds") and $70,000,000
aggregate principal amount of Pollution Control Revenue Refunding Bonds, 1982
Series A (Pennsylvania Power & Light Company Project) (the "1982A Bonds", and
together with the 1980B Bonds, the "Project Bonds") and (ii) at least 90% of the
proceeds of the Project Bonds were issued to provide "pollution control
facilities" and "solid waste disposal facilities" within the meaning of Sections
103(b)(4)(E) and (F) of the Internal Revenue Code of 1954, as amended, and in
effect prior to the passage of the Tax Reform Act of 1986 (the "1954 Code").

(e)  None of the proceeds of the Bonds will be used to provide working capital.

(f)  None of the proceeds of the Project Bonds were used, and none of the
proceeds of the Bonds will be used, to provide any airplane, skybox or other
private luxury box, or health club facility; any facility primarily used for
gambling; or any store the principal business of which is the sale of alcoholic
beverages for consumption off premises.

(g)  The Prior Bonds were issued on November 24, 1992.

(h)  Acquisition, construction and installation of the Project Facilities has
been accomplished.

(i)  The Company and PPL Energy Supply's subsidiaries have used or operated the
Project Facilities in a manner consistent with the purposes of the Project
Facilities and the Act and the Company knows of no reason why the Project
Facilities will not be so operated. With respect to the Project Facilities
related to Sunbury Station that the Company sold to an unrelated third party,
the Company used or operated such Project Facilities when it owned them in a
manner consistent with the purposes of the Project Facilities and the Act and
the Company knows of no reason why such Project Facilities will not be so
operated by any owner of the Sunbury Station.

(j)  Neither the Prior Bonds nor the Bonds are or will be "federally
guaranteed", as defined in Section 149(b) of the Internal Revenue Code of 1986,
as amended (the "Code"; references to the Code and Sections of the Code (or, as
applicable, to the 1954 Code and Sections thereof) include Sections 1312 and
1313 of the Tax Reform Act of 1986, relevant applicable regulations and proposed
regulations thereunder and under the 1954 Code and any successor provisions to
those Sections, regulations or proposed regulations and, in addition, all
applicable official rulings and judicial determinations under the foregoing
applicable to the Prior Bonds or the Bonds, as applicable).

(k)  At no time will any funds constituting gross proceeds of the Bonds be used
in a manner as would constitute failure of compliance with Section 148 of the
Code.

(l)  None of the proceeds (within the meaning of Section 147(g) of the Code) of
the Bonds will be used to pay for any costs of issuance of the Bonds.

(m)  The proceeds derived from the sale of the Bonds (other than any accrued
interest thereon) will be used exclusively to refund the outstanding principal
amount of the Prior Bonds. The principal amount of the Bonds does not exceed the
outstanding principal amount of the Prior Bonds. The redemption of the
outstanding principal amount of the Prior Bonds with such proceeds of the Bonds
will occur not later than 90 days after the date of issuance of the Bonds. All
earnings derived from the investment of such proceeds of the Bonds will be fully
needed and used on such redemption date to pay a portion of the redemption
premium and interest accrued and payable on the Prior Bonds on such date.

(n)  On the date of issuance and delivery of the Prior Bonds, the Company
reasonably expected that all of the proceeds of such Prior Bonds would be used
to carry out the governmental purposes of such issue within the three-year
period beginning on the date such issue was issued and none of the proceeds of
such issue, if any, were invested in nonpurpose investments having a
substantially guaranteed yield for three years or more.

(o)  Neither the average maturity of the Prior Bonds nor the average maturity of
the Bonds exceeds 120% of the average reasonably expected economic lives of the
facilities financed or refinanced by the proceeds of the Bonds (determined under
Section 147(b) of the Code).

(p)  It is not anticipated, as of the date hereof, that there will be created
any "replacement proceeds", within the meaning of Section 1.148-1(c) of the
Treasury Regulations, with respect to the Bonds; however, in the event that any
such replacement proceeds are deemed to have been created, such amounts will be
invested in compliance with Section 148 of the Code.

(q)  The information furnished by the Company and used by the Issuer in
preparing the certification pursuant to Section 148 and in preparing the Form
8038 information statement pursuant to Section 149(e) of the Code was accurate
and complete as of the date of issuance of the Prior Bonds, and the information
furnished by the Company and used by the Issuer in preparing the certification
pursuant to Section 148 of the Code and in preparing the Form 8038 information
statement pursuant to Section 149(e) of the Code will be accurate and complete
as of the date of issuance of the Bonds.

(r)  The Company does not own or operate any of the Project Facilities. Each
affiliate of the Company that owns Project Facilities has agreed with the
Company that, for so long as such affiliate owns any of the Project Facilities,
it will operate such Project Facilities in a manner consistent with the
Company's tax covenants in this Agreement and the other transaction documents
relating to the issuance of the Bonds. Notwithstanding the foregoing, nothing in
any such agreement with any such affiliate requires, and nothing in this
Agreement shall require, the Company or any such affiliate to operate any
portion of the Project Facilities, or prevents any such affiliates from selling
all or any portion of the Project Facilities, or from merging or consolidating
with another entity. Nothing in this Agreement shall bind any affiliate of the
Company that owns the Project Facilities or any portion thereof, or any
purchasers of any portions of the Project Facilities or portions thereof sold.

1.3  Issuer Findings and Representations. The Issuer hereby confirms its
findings and represents that:

(a)  The Project Facilities qualify as "pollution control facilities" for
purposes of the Act and promote the public purposes of the Act by maintaining
employment and alleviating unemployment in the Commonwealth.

(b)  The Project Facilities promote the health, safety and general welfare of
the people of the Commonwealth by reducing air, water and other pollution and
contamination and permitting additional generation of electric energy.

(c)  The Issuer has the necessary power under the Act, and has duly taken all
action on its part required, to execute and deliver this Agreement and to
undertake the refunding of the Prior Bonds through the issuance of the Bonds.
The execution and performance of this Agreement by the Issuer will not violate
or conflict with any instrument by which the Issuer or its properties are bound.

II.  Refunding the Prior Bonds

2.1  Issuance of Bonds. In order to assist the Company in the refunding of the
Prior Bonds, the Issuer, concurrently with the execution hereof, will issue,
sell and deliver the Bonds. The proceeds of the Bonds shall be loaned to the
Company in accordance with Section 3.1. The Bonds will be issued under and
pursuant to the Trust Indenture (the "Indenture") dated as of February 1, 2003
between the Issuer and JPMorgan Chase Bank, as trustee (the "Trustee"), and will
be issued in the aggregate principal amount, will bear interest, will mature and
will be subject to redemption as set forth therein. The Company hereby approves
the Indenture and the Bonds and the terms and conditions under which the Bonds
have been issued, sold and delivered. Each capitalized term not otherwise
defined herein shall have the meaning given to such term in the Indenture.

The proceeds from the sale of the Bonds shall be loaned to the Company to assist
the Company in refunding the Prior Bonds. Those proceeds shall be delivered to
the Escrow Agent to be held, together with any interest earnings thereon, in
trust, as provided in the Escrow Agreement for the purpose of paying, together
with moneys provided by the Company, all of the remaining principal, redemption
premium and interest due on the Prior Bonds to their redemption date.

2.2  Investment of Fund Moneys. Any moneys held as part of the Bond Fund or the
Rebate Fund shall be invested or reinvested by the Trustee as provided in the
Indenture. The Issuer (to the extent it retained or retains direction or
control) and the Company each hereby represent that the investment and
reinvestment and the use of the proceeds of the Prior Bonds were restricted in
such manner and to such extent as was necessary so that the Prior Bonds would
not constitute arbitrage bonds under Section 148 of the Code and each hereby
covenants that it will restrict that investment and reinvestment and the use of
the proceeds of the Bonds in such manner and to such extent, if any, as may be
necessary so that the Bonds will not constitute arbitrage bonds under Section
148 of the Code.

The Company shall provide the Issuer with, and the Issuer may base its
certificate and statement on, a certificate of an appropriate officer, employee
or agent of or consultant to the Company for inclusion in the transcript of
proceedings for the Bonds, setting forth the reasonable expectations of the
Company on the date of delivery of and payment for the Bonds regarding the
amount and use of the proceeds of the Bonds and the facts, estimates and
circumstances on which those expectations are based.

III.  Loan and Repayment

3.1  Amount and Source of Loan. Concurrently with the delivery of the Bonds, the
Issuer will, upon the terms and conditions of this Agreement, lend the proceeds
of the Bonds to the Company, by deposit thereof in accordance with the
provisions of the Indenture. The Bonds may be sold by the Issuer at a discount
from their principal amount, and in such event, the amount of such discount
shall be deemed to have been loaned to the Company. To the extent that accrued
interest on the Bonds is received by the Issuer upon the sale of the Bonds and
is deposited into the Bond Fund under the Indenture, such accrued interest shall
be applied to the first interest payment due on the Bonds with a corresponding
credit on the amounts otherwise due under the Note (as hereinafter defined).

3.2  Repayment of Loan. The Company agrees to repay the loan made by the Issuer
under Section 3.1 in installments which, as to amount, shall correspond to the
payments of principal on the Bonds and, if applicable, any redemption price and
shall bear interest at a rate of 3.125% per annum, such principal, redemption
price and interest to be payable when such principal, redemption price, if
applicable, or interest is due in accordance with the terms of the Indenture;
provided that such amount shall be reduced to the extent that other moneys on
deposit with the Trustee are available for such purpose, and a credit in respect
thereof has been granted pursuant to the Indenture. All such repayments made by
the Company pursuant to this Agreement shall be made in funds that will be
available to the Trustee no later than (a) the corresponding principal or
interest payment date on the Bonds or (b) if a Bond Insurance Policy is in
effect and Section 6.05 of the Indenture requires the Trustee to notify the Bond
Insurer of deficiencies prior to payment dates, one Business Day prior to the
date the Trustee is required to make such payments. To evidence its obligation
to pay such amounts, the Company will deliver the Note, as described under
Section 3.3.

3.3  The Note. Concurrently with the issuance by the Issuer of the Bonds, the
Company will execute and deliver to the Trustee a debt instrument of the
Company, which debt instrument shall be in the form of a non-negotiable
promissory note substantially in the form attached hereto as Exhibit B (the
"Note"). The Note shall

(a)  be payable to the Trustee;

(b)  be in a principal amount equal to the aggregate principal amount of the
Bonds;

(c)  provide for payments of interest at least equal to the payments of interest
on the Bonds;

(d)  require payments of principal equal to the corresponding payments on the
Bonds;

(e)  contain provisions in respect of the prepayment of principal corresponding
to the redemption provisions of the Bonds; and

(f)  require all payments on the Note to be made on or prior to the due date for
the corresponding payment to be made on the Bonds.

To secure its obligations under the Note at the request of and for the benefit
of the Bond Insurer (as defined in the Indenture), concurrently with the
issuance by the Issuer of the Bonds, the Company will execute and deliver to the
Trustee the Company's Senior Secured Bonds, 3.125% Pollution Control Series due
2008 , which will contain principal, interest and redemption provisions
corresponding to the principal, interest and redemption provisions of the Bonds
(the "Senior Secured Bonds"). The Senior Secured Bonds will be issued pursuant
to Supplemental Indenture No. 2 dated as of February 1, 2003 which supplements
the Company's Indenture dated as of August 1, 2001, as supplemented (as so
supplemented, the "Company Indenture") to JPMorgan Chase Bank, as trustee (the
"Company Indenture Trustee"). Anything herein to the contrary notwithstanding,
the obligation of the Company to make any payment of the principal of, or
interest on, the Senior Secured Bonds shall be deemed to be satisfied and
discharged to the extent of the corresponding payment (i) made by the Company to
the Trustee pursuant to Section 3.2 of this Agreement and/or on the Note and/or
(ii) made with moneys on deposit in any fund or account maintained under the
Indenture for the payment of the principal or redemption price of, or interest
on, the Bonds.

At the time any Bonds cease to be Outstanding (other than in connection with the
cancellation thereof following an exchange or transfer or the authentication of
other Bonds in lieu thereof pursuant to Section 2.09 of the Indenture), the
Issuer shall cause the Trustee to surrender to the Company Indenture Trustee a
corresponding principal amount of Senior Secured Bonds.

The Issuer shall not sell, assign or otherwise transfer the Senior Secured
Bonds, except to the extent provided in Section 12.16 of the Indenture. In view
of the assignment referred to in Section 3.7 hereof, the Issuer agrees that (i)
the Senior Secured Bonds shall be issued and delivered to, registered in the
name of and owned and held by the Trustee for the benefit of the holders from
time to time of the Bonds; (ii) the Indenture shall provide that the Trustee
shall not sell, assign or transfer the Senior Secured Bonds except (A) to a
successor trustee under the Indenture or (B) as permitted by Section 12.16 of
the Indenture, and shall surrender Senior Secured Bonds to the Company Indenture
Trustee in accordance with the provisions of this Section 3.3, Section 3.4 and
Section 15.06(b) of the Indenture; and (iii) the Company may take such actions
as it shall deem to be desirable to effect compliance with such restrictions on
transfer, including the placing of any appropriate legend on each Senior Secured
Bond and the issuance of stop-transfer instructions to the Company Indenture
Trustee or any other transfer agent under the Company Indenture. Any action
taken by the Trustee in accordance with the provisions of Section 12.16 of the
Indenture shall be binding upon the Company.

3.4  Surrender of Senior Secured Bonds by the Trustee. Notwithstanding anything
herein or in the Indenture to the contrary, upon the written request of the
Company signed by an Authorized Representative thereof, and with the written
consent of the Bond Insurer (subject to Section 6.09 of the Indenture), if the
Bond Insurance Policy is then in effect, the Issuer shall cause the Trustee to
surrender to the Company Indenture Trustee upon the order of the Company signed
by an Authorized Representative thereof all or any portion of the Senior Secured
Bonds, as specified by such request of the Company.

3.5  Acceleration of Payment to Redeem Bonds. The Issuer will redeem any of the
Bonds or portions thereof upon the occurrence of an event which gives rise to
any special mandatory redemption specified in the Indenture and in accordance
with the provisions thereof. Upon any such special mandatory redemption, the
Company shall prepay the Note in full (or in part, if in the opinion of Bond
Counsel such partial redemption will preserve the exclusion from gross income
for federal income tax purposes of interest on the Bonds remaining outstanding
after such redemption). Whenever the Bonds are subject to extraordinary optional
redemption, the Issuer will, but only upon request of the Company, redeem the
same in accordance with such request and the Indenture. In either event, the
Company will pay an amount equal to the applicable redemption price as a
prepayment of the Note, together with interest accrued to the date of
redemption, as provided in the Note.

In the event that the Company receives notice from the Trustee pursuant to the
Indenture that a proceeding has been instituted against a Bondholder which could
lead to a final determination that interest on the Bonds is taxable, the Company
shall promptly notify the Trustee and the Issuer whether or not it intends to
contest such proceeding. In the event that the Company chooses to so contest, it
will use its best efforts to obtain a prompt final determination or decision in
such proceeding or litigation and will keep the Trustee and the Issuer informed
of the progress of any such proceeding or litigation.

3.6  No Defense or Set-Off. The obligations of the Company to make payments on
the Note shall be absolute and unconditional without defense or setoff by reason
of any default by the Issuer under this Agreement or under any other agreement
between the Company and the Issuer or for any other reason, including without
limitation, loss or impairment of investments in the Bond Fund, any acts or
circumstances that may constitute failure of consideration, destruction of or
damage to the Project Facilities, commercial frustration of purpose, or failure
of the Issuer to perform and observe any agreement, whether express or implied,
or any duty, liability or obligation arising out of or connected with this
Agreement, it being the intention of the parties that the payments required
hereunder will be paid in full when due without any delay or diminution
whatsoever.

3.7  Assignment of Issuer's Rights. As the source of payment for the Bonds, the
Issuer will assign to the Trustee all the Issuer's rights under this Agreement
with respect to the Bonds (except rights to receive payments under Sections 4.3
and 4.4) including all of its right, title and interest in the Note and Senior
Secured Bonds and the moneys payable thereunder. The Company consents to such
assignment and agrees to make payments on the Note and interest thereon directly
to the Trustee without defense or setoff by reason of any dispute between the
Company and the Issuer or the Trustee.

IV.  Covenants of the Company; Certain Limitations

4.1  Corporate Existence.

So long as the Bonds are outstanding, the Company agrees to maintain its
corporate existence and, to the extent required by Pennsylvania law, its
qualification to do business in Pennsylvania, except that it may dispose of all
or substantially all of its assets and may consolidate with or merge into
another corporation or entity or permit one or more corporations or entities to
consolidate with or merge into it, if the surviving, resulting or transferee
corporation or entity, if other than the Company, is solvent, and assumes in
writing all of the obligations of the Company hereunder and under the Note and
is a corporation or other entity duly organized under the laws of one of the
states of the United States of America and, to the extent required by
Pennsylvania law, is duly qualified to do business in the Commonwealth of
Pennsylvania; provided that the Company shall have delivered to the Trustee a
certificate from an officer of the Company to the effect that such disposition,
consolidation, merger and assumption complies with the provisions of this
Agreement.

4.2  Payment of Trustee's Compensation and Expenses. The Company will pay the
Trustee's compensation and expenses under the Indenture, including
out-of-pocket, incidental and reasonable attorney's fees and expenses and costs
of redeeming Bonds thereunder and the compensation and expenses of any
authenticating agent, the Bond Registrar and the Paying Agent appointed in
respect of the Bonds.

4.3  Payment of Issuer's Expenses. The Company will pay the Issuer's
administrative fees and expenses, including legal and accounting fees, incurred
by the Issuer in connection with the issuance of the Bonds and the performance
by the Issuer of any and all of its functions and duties under this Agreement or
the Indenture, including, but not limited to, all duties which may be required
of the Issuer by the Trustee and the Bondholders. The Issuer's fee is $180,000.

4.4  Indemnity Against Claims. The Company releases the Issuer from, agrees that
the Issuer shall not be liable for, and indemnifies the Issuer against, all
liabilities, claims (including claims for any injury, bodily harm or death of
any person), costs and expenses imposed upon or asserted against the Issuer on
account of: (a) the maintenance, operation and use of the Project Facilities;
(b) any breach or default on the part of the Company in the performance of any
covenant or agreement of the Company under this Agreement, the Note or the
Continuing Disclosure Undertaking (as defined in the Indenture) or arising from
any act or failure to act by the Company under such documents; (c) the refunding
of the Prior Bonds, and the provision of any information furnished by the
Company in connection therewith concerning the Project Facilities or the Company
(including, without limitation, any information furnished by the Company for
inclusion in any certifications made by the Issuer under Section 2.2 or for
inclusion in, or as a basis for preparation of, the information statements filed
by the Issuer pursuant to the Code); (d) any audit of the tax status of the
interest on the Bonds; and (e) any claim or action or proceeding with respect to
the matters set forth in (a), (b) and (c) above brought thereon, except to the
extent that any liability, claim, cost or loss was due to the Issuer's willful
misconduct.

The Company agrees to indemnify the Trustee and to hold the Trustee harmless
against, any and all loss, claim, damage, fine, penalty, liability or expense
incurred by it, including out-of-pocket and incidental expenses and reasonable
legal fees and expenses ("Losses") arising out of or in connection with the
acceptance or administration of the Indenture or the trusts thereunder or the
performance of its duties thereunder or under this Agreement or the Senior
Secured Bonds, including the costs and expenses of defending itself against or
investigating any claim (whether asserted by the Issuer, the Company, a
Bondholder, or any other person) of liability in the premises, except to the
extent that any such loss, liability or expense was due to its own negligence or
bad faith. In addition to and not in limitation of the preceding sentence, the
Company agrees to indemnify the Trustee and any predecessor Trustee and its
agents, officers, directors and employees for any Losses that may be imposed on,
incurred by or asserted against it for following any instructions or directions
upon which the Trustee is authorized to rely pursuant to the Indenture.

In case any action or proceeding is brought against the Issuer or the Trustee,
in respect of which indemnity may be sought hereunder, the party seeking
indemnity shall promptly give notice of that action or proceeding to the
Company, and the Company upon receipt of that notice shall have the obligation
and the right to assume the defense of the action or proceeding. At its own
expense, an indemnified party may employ separate counsel and participate in the
defense; provided however, where it is ethically inappropriate for one firm to
represent the interests of the Issuer and any other indemnified party or
parties, the Company shall pay the Issuer's or the Trustee's legal expenses,
respectively, in connection with the Issuer's or the Trustee's retention of
separate counsel. The Company shall not be liable for any settlement made
without its consent.

The indemnification set forth above is intended to and shall include the
indemnification of all affected officials, directors, officers, agents and
employees, past, present and future, of the Issuer and the Trustee; and, to the
extent relating to the Trustee, shall be for the benefit of the Trustee in each
of its capacities under the Indenture. That indemnification is intended to and
shall be enforceable by the Issuer and the Trustee, respectively, to the full
extent permitted by law.

4.5  Limitation of Liability of the Issuer. All covenants, stipulations,
obligations and agreements of the Issuer contained in this Agreement or the
Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, stipulation, obligation or agreement shall be
deemed to be a covenant, stipulation, obligation or agreement of any past,
present or future member, officer, agent or employee of the Issuer in other than
his official capacity, and neither the members, officers, agents or employees,
past, present or future, of the Issuer nor any official executing the Bonds
shall be liable personally on the Bonds or be subject to any personal liability
or accountability by reason of the issuance thereof or by reason of the
covenants, stipulations, obligations or agreements of the Issuer contained in
this Agreement or in the Indenture. Furthermore, no obligation of the Issuer
hereunder or under the Bonds shall be deemed to constitute a pledge of the faith
and credit of the Issuer, or the faith and credit or taxing power of the
Commonwealth of Pennsylvania, the County of Lehigh, or of any other political
subdivision thereof, but shall be payable solely out of revenues pledged
therefor.

4.6  Nondiscrimination/Sexual Harassment Clause. The Company shall use all
reasonable efforts consistent with its existing procedures to comply with the
provisions of the Nondiscrimination/Sexual Harassment Clause set forth in
Exhibit C hereto. For purposes of such Nondiscrimination/Sexual Harassment
Clause, the parties hereto understand that (i) this Agreement is the "contract"
and (ii) there is no subcontractor for the performance of the Company's
obligations under this Agreement.

4.7  Default, etc. In addition to all other rights of the Issuer granted herein,
in the Note, or otherwise by law, the Issuer shall have the right to
specifically enforce the performance and observation by the Company of any of
its obligations, agreements or covenants under this Agreement or under the Note
and may take any actions at law or in equity to collect any payments due or to
obtain other remedies. If the Company shall default under any provisions of this
Agreement or in any payment under this Agreement or the Note, and the Issuer
shall employ attorneys or incur other expenses for the collection of payments
due or for the enforcement of the performance or observation of any obligation
or agreement on the part of the Company contained herein or therein, the Company
will on demand therefor reimburse the reasonable fees of such attorneys and such
reasonable expenses so incurred.

4.8  Deficiencies in Revenues. If for any reason, including the Company's being
required to withhold or pay any tax imposed by reason of its obligations
evidenced by the Note or the Senior Secured Bonds, amounts paid to the Trustee
on the Note or the Senior Secured Bonds, together with other moneys held by the
Trustee then available, would not be sufficient to make the corresponding
payments of the principal of, premium, if any, and interest on, the Bonds when
such payments become due, the Company will pay or cause to be paid the amounts
required from time to time, when due, to make up any such deficiency.

4.9  Rebate Fund. If and to the extent required by Section 6.04 of the
Indenture, the Company shall calculate the amount of Excess Earnings (as defined
in the Indenture) as of the end of a Bond Year or the date of payment in full of
all outstanding Bonds and shall notify the Trustee of that amount. If the amount
then on deposit in the Rebate Fund created under the Indenture is less than the
amount of Excess Earnings, the Company shall, within five days after the date of
the aforesaid calculation, pay to the Trustee for deposit in the Rebate Fund an
amount sufficient to cause the Rebate Fund to contain an amount equal to the
Excess Earnings. The obligation of the Company to make such payments, if and to
the extent required by Section 6.04 of the Indenture, shall remain in effect and
be binding upon the Company notwithstanding the release and discharge of the
Indenture or the repayment of the loan as contemplated by Section 3.2. The
Company shall obtain and keep such records of the calculations made pursuant to
this Section as are required under Section 148(f) of the Code and shall provide
the Trustee with the written directions contemplated by Section 6.04 of the
Indenture.

4.10  Tax-Exempt Status. The Company covenants and represents that it has taken
and caused to be taken and shall take and cause to be taken all actions that may
be required of it for the interest on the Bonds to be and to remain excluded
from gross income for federal income tax purposes, and that it has not taken or
permitted to be taken on its behalf, and covenants that it will not take, or
permit to be taken on its behalf, any action which, if taken, would adversely
affect that exclusion under the provisions of the Code.

V.  Miscellaneous

5.1  Notices. Notice hereunder shall be given in writing, either by registered
mail, to be deemed effective two days after mailing, by telegram, by telecopy or
other similar facsimile transmission, or by telephone, confirmed in writing,
addressed as follows:

The Authority Lehigh County Industrial Development Authority   2158 Avenue C,
Suite 200   Bethlehem, PA 18107   Attention: Janet R. Smith



The Company PPL Electric Utilities Corporation   Two North Ninth Street  
Allentown, Pennsylvania 18101   Attention: Treasury Department





The Trustee JPMorgan Chase Bank   4 New York Plaza - 15th Floor   New York, New
York, 10004   Attention: Institutional Trust Services   Fax: 212-623-6167





or to such other address as may be filed in writing with the parties to this
Agreement and with the Trustee.

5.2  Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party hereto, which consent shall not be
unreasonably withheld, except that the Issuer may assign rights with respect to
the Bonds to the Trustee pursuant to Section 3.7 hereof, and the Company may
assign its rights and obligations under this Agreement at any time in connection
with a disposition of all or substantially all of its assets permitted under
Section 4.1. Notwithstanding the foregoing, no merger or consolidation permitted
under Section 4.1 shall be deemed to be an assignment for purposes of this
Section 5.2

5.3  Illegal, Etc. Provisions Disregarded. In case any provision of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, this Agreement shall be construed as if such provision had never been
contained herein.

5.4  Applicable Law. This Agreement has been delivered in the Commonwealth of
Pennsylvania and shall be deemed to be governed by, and interpreted under, the
laws of that Commonwealth.

5.5  Amendments. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto and, if such amendment occurs after the
issuance of the Bonds, in accordance with the terms of the Indenture.

5.6  Continuing Disclosure. The Issuer hereby acknowledges the entry by the
Company into the Continuing Disclosure Undertaking under which the Company has
assumed certain obligations for the benefit of the holders and beneficial owners
of the Bonds. The Company agrees to perform its obligations under the Continuing
Disclosure Undertaking. Notwithstanding any other provision of this Agreement,
any failure by the Company to comply with any provision of the Continuing
Disclosure Undertaking shall not be a failure or a default, or an Event of
Default, under this Agreement or the Indenture.

5.7  Term of Agreement. This Agreement shall become effective upon its delivery
and shall continue in effect until all Bonds have been paid or provision for
such payment has been made in accordance with the Indenture, except that the
provisions hereof contained in Sections 4.2, 4.3, 4.4, 4.5, 4.9 and this Section
5.7 shall continue in effect thereafter.

5.8  Financing Statements, etc. The Company agrees to file or record or to
re-file or re-record all financing statements and continuation statements and
all other documents, notices and instruments required under applicable law to
perfect or maintain the perfection of or to otherwise preserve the validity of
the liens and security interests granted to the Trustee under the Indenture.

5.9  Counterparts. This Agreement may be executed in several counterparts, all
or any of which shall be regarded for all purposes as one original and shall
constitute and be but one and the same instrument.

[Signatures appear on following page]

IN WITNESS WHEREOF, the parties hereto, in consideration of the mutual covenants
set forth herein and intending to be legally bound, have caused this Agreement
to be executed and delivered as of the date first written above.



LEHIGH COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY         By /s/ W. Cordes Snyder                       
               Chairman       PPL ELECTRIC UTILITIES CORPORATION          
By  /s/ James E. Abel                          
               Treasurer  

EXHIBIT A

DESCRIPTION OF PROJECT FACILITIES

Air or water pollution control facilities or sewage or solid waste disposal
facilities at one or all of the following electric generating stations:

Brunner Island Station (York County);

Holtwood Station (Lancaster County);

Montour Station (Montour County); and

Sunbury Station (Snyder County)

EXHIBIT B

FORM OF COMPANY NOTE

POLLUTION CONTROL FACILITIES NOTE
(LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY)
SERIES 2003

PPL ELECTRIC UTILITIES CORPORATION (the "Company"), a Pennsylvania corporation,
for value received, promises to pay to JPMorgan Chase Bank (the "Trustee"), as
Trustee under the Trust Indenture dated as of February 1, 2003 (the "Indenture")
of the Lehigh County Industrial Development Authority (the "Issuer"), the
principal sum of $90,000,000 on November 1, 2008 and to pay (i) interest thereon
from the date hereof until the payment of said principal sum has been made or
provided for at the rate equal to the interest rate borne by the Issuer's
Pollution Control Revenue Refunding Bonds, Series 2003 (PPL Electric Utilities
Corporation Project) (the "Bonds") and payable on each date that interest is
payable on the Bonds, and (ii) interest on overdue principal, and to the extent
permitted by law, on overdue interest, at the rate borne by the Bonds.

This Note is issued pursuant to a certain Pollution Control Facilities Loan
Agreement (the "Agreement") dated as of February 1, 2003 between the Issuer and
the Company relating to the refunding of certain obligations of the Issuer
previously issued to provide funds for the refunding of bonds issued to assist
the Company (formerly known as Pennsylvania Power & Light Company) in the
financing of a portion of the cost of acquiring, constructing and installing
certain pollution control facilities and sewage or solid waste disposal
facilities described in Exhibit A to the Agreement (the "Project Facilities").
The obligation of the Company to make the payments required hereunder shall be
absolute and unconditional without defense or set-off by reason of any default
by the Issuer under the Agreement or under any other agreement between the
Company and the Issuer or for any other reason, including without limitation,
loss or impairment of investments in the Bond Fund, any acts or circumstances
that may constitute failure of consideration, destruction of or damage to the
Project Facilities, commercial frustration of purpose, or failure of the Issuer
to perform and observe any agreement, whether express or implied, or any duty,
liability or obligation arising out of or connected with the Agreement, it being
the intention of the Company and the Issuer that the payments hereunder will be
paid in full when due without any delay or diminution whatsoever.

At the request of and for the benefit of the Bond Insurer (as such term is
defined in the Indenture), and in order to secure its obligations with respect
to the payment of principal of and interest on this Note, the Company has
delivered to the Trustee its Senior Secured Bonds, 3.125% Pollution Control
Series due 2008 (the "Senior Secured Bonds"). The Senior Secured Bonds are
issued pursuant to Supplemental Indenture No. 2 of the Company dated as of
February 1, 2003, which supplements the Indenture dated as of August 1, 2001 of
the Company to JPMorgan Chase Bank, as trustee (the "Company Indenture
Trustee"), as supplemented (the "Company Indenture"). As provided in the Company
Indenture, under certain circumstances, the lien of the Company Indenture may be
released. As provided in the Agreement, upon the written request of the Company,
with the written consent of the Bond Insurer (as long as the Bond Insurer is not
in default of its payment obligations under the Bond Insurance Policy), if the
Bond Insurance Policy is then in effect, the Senior Secured Bonds are to be
surrendered to the Company Indenture Trustee upon the order of the Company, and
the holder hereof, by its acceptance of this Note, consents to such surrender.

This Note is subject to prepayment, at the option of the Company, upon written
notice to the Trustee given not less than 15 days prior to the day on which the
Bond Registrar is required to give notice of extraordinary optional redemption
to the Bondholders pursuant to Section 9.04 of Indenture, to the extent that the
Bonds are subject to extraordinary optional redemption pursuant to Section
9.01(a) of the Indenture at a prepayment price equal to the corresponding
redemption price of the Bonds. Notice of any extraordinary optional prepayment
of this Note shall be conditional if the corresponding notice of extraordinary
optional redemption of the Bonds under Section 9.04 of the Indenture is
conditional and if the extraordinary optional redemption of the Bonds does not
occur as a result of a failure of such condition, the notice of extraordinary
optional prepayment of this Note shall be of no effect.

If the Bonds are being called for special mandatory redemption as provided in
Section 9.01(b) of the Indenture, the Company shall, on or before the proposed
redemption date for the Bonds, pay to the Trustee the whole or portion of the
unpaid principal amount of this Note equal to the principal amount of the Bonds
being called for special mandatory redemption.

In the event that the Company receives notice from the Trustee pursuant to
Section 9.01(b) of the Indenture that a proceeding has been instituted as
described therein which could lead to a final determination that interest on the
Bonds is taxable, the Company shall promptly notify the Trustee and the Issuer
whether or not it intends to contest such proceeding. In the event that the
Company chooses to so contest, it will use its best efforts to obtain a prompt
final determination or decision in such proceeding or litigation and will keep
the Trustee and the Issuer informed of the progress of any such proceeding or
litigation.

Upon receipt by the Trustee of notice of extraordinary optional prepayment
hereof, the Trustee shall take all action necessary under and in accordance with
the Indenture to redeem Bonds in an amount corresponding to that specified in
the particular notice.

The Company is entitled to a credit against its obligations under this Note and
this Note shall not be subject to required payment or prepayment to the extent
that amounts which would otherwise be payable by the Company hereunder are paid
from funds held by the Trustee under the Indenture and available for such
payment (including from payments by the Company on the Senior Secured Bonds).

Whenever payment or provision therefor has been made in respect of the principal
or redemption price of all or any portion of the Bonds and interest on all or
any portion of the Bonds, together with all other sums payable by the Issuer
under the Indenture, in accordance with Article XVI of the Indenture, this Note
shall be deemed paid to the extent such payment or provision therefor has been
made, and if thereby deemed paid in full, this Note shall be canceled and
returned to the Company. Notwithstanding the foregoing, if, for any reason, the
amounts specified above are not sufficient to make corresponding payments of
principal or redemption price of the Bonds and interest on the Bonds, when such
payments are due, the Company shall pay as additional amounts due hereunder, the
amounts required from time to time to make up any such deficiency.

All payments of principal and interest shall be made to the Trustee at its
corporate trust office in New York, New York or as otherwise directed by the
Trustee in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts.
All payments shall be in the full amount required hereunder unless the Trustee
notifies the Company that it is entitled to a credit under the Agreement, this
Note or the Indenture.

The occurrence and continuance of each of the following events is hereby defined
as and shall constitute an "Event of Default":

(a)  Failure by the Company to pay the principal or prepayment price of this
Note at maturity or upon unconditional proceedings for prepayment within one
Business Day of when such principal or prepayment price becomes due and payable;
or

(b)  Failure by the Company to pay interest on this Note in amounts and at the
times necessary to enable the Trustee to pay interest on the Bonds within ten
Business Days of when such interest becomes due and payable; or

(c)  If (i) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian or the like of itself or of its
property, (B) admit in writing its inability to pay its debts generally as they
become due, (C) make a general assignment for the benefit of creditors, (D) be
adjudicated a bankrupt or insolvent, (E) commence a voluntary case under Title
11 of the United States Code (the "Bankruptcy Code") or file a voluntary
petition or answer seeking reorganization, an arrangement with creditors or an
order for relief or seeking to take advantage of any insolvency law or file an
answer admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or action shall be taken by
it for the purpose of effecting any of the foregoing, or (ii) if without the
application, approval or consent of the Company, a proceeding shall be
instituted in any court of competent jurisdiction, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking in respect
of the Company an order for relief or an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Company or of all
or any substantial part of its assets, or other like relief in respect thereof
under any bankruptcy or insolvency law, and, if such proceeding is being
contested by the Company in good faith, the same shall (A) result in the entry
of an order for relief or any such adjudication or appointment or (B) continue
undismissed, or pending and unstayed, for any period of sixty (60) consecutive
days.

(d)  The acceleration of the maturity of the Senior Secured Bonds upon an
occurrence of an "Event of Default" (as defined under the Company Indenture).

In each and every such case and during the continuance thereof, the Trustee, by
notice in writing to the Company may declare the unpaid balance of this Note to
be due and payable immediately if, concurrently with or prior to such notice,
the unpaid principal amount of the Bonds has been declared due and payable, and
upon any such declaration the same shall become and shall be immediately due and
payable, anything in this Note to the contrary notwithstanding. Notwithstanding
the foregoing, if after any declaration of acceleration hereunder there is an
annulment of any declaration of acceleration with respect to the Bonds, such
annulment shall also automatically constitute an annulment of any corresponding
declaration under this Note and a waiver and rescission of the consequences of
such declaration.

If a waiver of any event of default under the Senior Secured Bonds or any
annulment or recission of any acceleration of Senior Secured Bonds occurs in
accordance with the provisions of the Company Indenture, such waiver, annulment
or recission shall constitute an automatic waiver, annulment or recission of the
Event of Default described in clause (d) above and an automatic annulment and
recission of any resulting acceleration of this Note.

In case the Trustee shall have proceeded to enforce any right under this Note
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Trustee, then and in every such case
the Company and the Trustee shall be restored to their respective positions and
rights hereunder, and all rights, remedies and powers of the Company and the
Trustee shall continue as though no such proceeding had been taken, but subject
to the limitations of any such adverse determination.

The Company covenants that, in case default shall be made in the payment of any
installment of principal, prepayment price or interest in respect of this Note,
whether at maturity or by declaration or otherwise, then, upon demand of the
Issuer or the Trustee, the Company will pay to the Trustee the whole amount that
then shall have become due and payable on this Note for principal, prepayment
price and interest with interest on the overdue principal and prepayment price
and (to the extent enforceable under applicable law) on the overdue installments
of interest at the rate borne by this Note; and, in addition thereto, such
further amount as shall be sufficient to cover the reasonable costs and expenses
of collection, including a reasonable compensation to the Trustee, its agents,
attorneys and counsel, and any expenses or liabilities incurred by the Trustee
other than through its negligence or bad faith.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee shall be entitled and empowered to take any actions permitted under
applicable law and to institute any actions or proceedings at law or in equity
for the collection of the sums so due and unpaid, and may prosecute any such
action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company and collect in the manner provided
by law out of the property of the Company any moneys adjudged or decreed to be
payable.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company under the Bankruptcy Code or any other applicable
law, or in case a receiver or trustee shall have been appointed for the property
of the Company or in the case of any other similar judicial proceeding relative
to the Company, or to the creditors or property of the Company, the Trustee
shall be entitled and empowered, by intervention in such proceedings or
otherwise, to file and prove a claim or claims for the whole amount of this Note
and interest owing and unpaid in respect thereof and, in case of any judicial
proceedings, to file such proofs of claims and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee allowed in
such judicial proceedings relative to the Company, its creditors, or its
property, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of its fees, charges and expenses; and any receiver, assignee or trustee in
bankruptcy or reorganization is hereby authorized to make such payments to the
Trustee, and to pay to the Trustee any amount due it for compensation and
expenses, including reasonable counsel fees incurred by it up to the date of
such distribution.

No provision of this Note or of the Agreement or the Indenture shall be deemed
to authorize the Trustee to authorize or consent to or accept or adopt on behalf
of any Bondholder any plan of reorganization, arrangement, adjustment or
composition affecting this Note or the rights of any Bondholder in respect
thereof or to authorize the Trustee to vote in respect of the claim of any
Bondholder in any such proceeding; provided, however, that the Trustee may, on
behalf of the Bondholders, vote for the election of a trustee in bankruptcy or
similar official and be a member of a creditors' or other similar committee.

No remedy herein conferred is intended to be exclusive of any other remedy or
remedies.

No recourse shall be had for the payment of the principal or prepayment price of
or interest on this Note, or for any claim based hereon or on the Agreement,
against any officer, director or stockholder, past, present or future, of the
Company as such, either directly or through the Company, under any
constitutional provision, statute or rule of law, or by the enforcement of any
assessment or by any legal or equitable proceeding or otherwise.

This Note shall at all times be and remain part of the trust estate under the
Indenture, and no assignment or transfer by the Trustee of its rights hereunder
shall be effective, other than (i) a transfer made after an Event of Default
under the Indenture in the course of the Trustee's exercise of its rights and
remedies consequent upon such Event of Default, (ii) a transfer required in the
performance of the Trustee's duties under the Indenture, or (iii) a transfer to
a successor trustee under the Indenture.

This Note has been delivered in the Commonwealth of Pennsylvania and shall be
deemed to be governed by, and interpreted under, the laws of that Commonwealth.

Capitalized terms used in this Note not defined herein shall have the meanings
ascribed to them in the Indenture.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered.



Dated: February 12, 2003 PPL ELECTRIC UTILITIES CORPORATION  
By:                                                                   
 Treasurer



EXHIBIT C



NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE



During the term of this contract, the Company agrees as to itself and each
tenant of the Project controlling, controlled by or under common control with
the Company (each of the Company and each such tenant, a "Contractor") as
follows:

1)  In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract or any
subcontract, the Contractor, subcontractor, or any person acting on behalf of
the Contractor or subcontractor shall not, by reason of gender, race, creed, or
color, discriminate against any citizen of this Commonwealth who is qualified
and available to perform the work to which the employment relates.

2)  Neither the Contractor nor any subcontractor nor any person on their behalf
shall in any manner discriminate against or intimidate any employee involved in
the manufacture of supplies, the performance of work, or any other activity
required under the contract on account of gender, race, creed, or color.

3)  Contractors and subcontractors shall establish and maintain a written sexual
harassment policy and shall inform their employees of the policy. The policy
must contain a notice that sexual harassment will not be tolerated and employees
who practice it will be disciplined.

4)  Contractors shall not discriminate by reason of gender, race, creed, or
color against any subcontractor or supplier who is qualified to perform the work
to which the contracts relates.

5)  The Contractor and each subcontractor shall furnish all necessary employment
documents and records to and permit access to their books, records, and accounts
by the contracting agency and the Bureau of Contract Administration and Business
Development, for purposes of investigation, to ascertain compliance with
provisions of this Nondiscrimination/Sexual Harassment Clause. If the Contractor
or any subcontractor does not possess documents or records reflecting the
necessary information requested, the Contractor or subcontractor shall furnish
such information on reporting forms supplied by the contracting agency or the
Bureau of Contract Administration and Business Development.

6)  The Contractor shall include the provisions of this Nondiscrimination/Sexual
Harassment Clause in every subcontract so that such provisions will be binding
upon each subcontractor.

7)  The Commonwealth may cancel or terminate the contract, and all money due or
to become due under the contract may be forfeited for a violation of the terms
and conditions of this Nondiscrimination/Sexual Harassment Clause. In addition,
the agency may proceed with debarment or suspension and may place the Contractor
in the Contractor Responsibility File.